Dismissed and Memorandum Opinion filed April 14, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00872-CR

                  CARLOS ALBERTO BUSTOS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 339th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1355620

              MEMORANDUM                        OPINION
      Appellant has been charged with aggravated sexual assault. Appellant’s pre-
trial bond was revoked by written order signed November 5, 2013. On September
9, 2014, appellant filed a motion requesting that the trial court reduce the new
$100,000 bond and reinstate his original bail amount or set a “reasonable” bail.
The trial court denied the motion by a written order signed October 7, 2014. On
October 20, 2014, appellant filed a notice of appeal. The clerk’s record was filed
December 3, 2014.
      The Texas Court of Criminal Appeals recently held that appellate courts lack
jurisdiction to review an interlocutory appeal from an order denying a motion for
pretrial bail reduction. See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App.
2014) (holding that there is no constitutional or statutory authority granting the
courts of appeals jurisdiction to hear interlocutory appeals regarding allegedly
excessive bail or the denial of bail). The Ragston court made it clear that Texas
Rule of Appellate Procedure 31, which provides the procedures for appeals in
habeas corpus and bail proceedings, does not grant a right of interlocutory appeal
from an order denying a pretrial motion for bond reduction. Id.

      Accordingly, we order the appeal dismissed for want of jurisdiction.



                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2